Fill in this information to identify the case:

Debtor Name Breault  Research Organization Inc
            __________________________________________________________________


                                        __________
United States Bankruptcy Court for the: _______      District
                                                District      of __________
                                                         of ________

                                                                                                                     Check if this is an
Case number: 4:19-bk-08754-BMW
              _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

Month:               July 17-31, 2019
                     ___________                                                               Date report filed:   8/19/2019
                                                                                                                    ___________
                                                                                                                      MM / DD / YYYY

                  Optical Eng. serv/software
Line of business: ________________________                                                     NAISC code:          5734-01,5413-
                                                                                                                    ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                          Linda Juozapaitis
                                            ____________________________________________

Original signature of responsible party     /s/ Linda Juozapaitis
                                            ____________________________________________

Printed name of responsible party           Linda Juozapaitis
                                            ____________________________________________


             1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No       N/A
         If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                      
                                                                                                                           ✔               
    2.   Do you plan to continue to operate the business next month?                                                       ✔
                                                                                                                                          
    3.   Have you paid all of your bills on time?                                                                          ✔
                                                                                                                                          
    4.   Did you pay your employees on time?                                                                               ✔
                                                                                                                                          
    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                   ✔
                                                                                                                                          
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                ✔
                                                                                                                                          
    7.   Have you timely filed all other required government filings?                                                      
                                                                                                                           ✔               
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                   
                                                                                                                           ✔               
    9.   Have you timely paid all of your insurance premiums?                                                              ✔
                                                                                                                                          
         If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                           ✔
                                                                                                                                           
    11. Have you sold any assets other than inventory?                                                                            
                                                                                                                                   ✔        
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                     ✔
                                                                                                                                           
    13. Did any insurance company cancel your policy?                                                                             ✔
                                                                                                                                           
    14. Did you have any unusual or significant unanticipated expenses?                                                           ✔
                                                                                                                                           
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                       ✔
                                                                                                                                           
    16. Has anyone made an investment in your business?                                                                           ✔
                                                                                                                                           
Official Form 425C                          Monthly Operating Report for Small Business Under Chapter 11                       page 1
Debtor Name   Breault Research Organization Inc
              _______________________________________________________                             4:19-bk-08754-BMW
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                     ✔
                                                                                                                                       
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                              
                                                                                                                                  ✔      


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                 52351.93
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.
                                                                                                              92162
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                               50296
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +          41865
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                    41865
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                              12302
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2
Debtor Name   Breault Research Organization Inc
              _______________________________________________________                               4:19-bk-08754-BMW
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                             161000
                                                                                                                               $ ____________

                (Exhibit F)



              5. Employees
                                                                                                                                          12
                                                                                                                                 ____________
    26. What was the number of employees when the case was filed?
                                                                                                                                          12
                                                                                                                                 ____________
    27. What is the number of employees as of the date of this monthly report?



              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                            0
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?
                                                                                                                                            0
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?
                                                                                                                                            0
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                      0
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                               92188
                                        $ ____________           –          92162
                                                                     $ ____________
                                                                                               =                0
                                                                                                   $ ____________
    32. Cash receipts
                                               50296
                                        $ ____________           –          50296
                                                                     $ ____________
                                                                                               =                0
                                                                                                   $ ____________
    33. Cash disbursements
                                               41822             –          41865              =                0
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:
                                                                                                                                        86850
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                        116225
                                                                                                                              - $ ____________
    37. Total projected net cash flow for the next month:                                                                              -29375
                                                                                                                              = $ ____________



Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11                            page 3
Debtor Name   Breault Research Organization Inc
              _______________________________________________________                            4:19-bk-08754-BMW
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    ✔
       38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ✔
       39. Bank reconciliation reports for each account.

    ✔
       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


       41. Budget, projection, or forecast reports.


       42. Project, job costing, or work-in-progress reports.




Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11                         page 4
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Exhibit A
Case Name:                   Breault Research Organization Inc
Case Number:        :19-bk-08754-BMW
Report Date:              7/31/19
                                       Questionnaire Explanations

      Question 1 Explanation - If Answered No               Question 6 Explanation - If Answered No




      Question 2 Explanation - If Answered No               Question 7 Explanation - If Answered No




      Question 3 Explanation - If Answered No               Question 8 Explanation - If Answered No




      Question 4 Explanation - If Answered No               Question 9 Explanation - If Answered No




      Question 5 Explanation - If Answered No
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Exhibit B
Case Name:                    Breault Research Organization Inc
Case Number:         4:19-bk-08754-BMW
Report Date:              7/31/19

                                        Questionnaire Explanations

     Question 10 Explanation - If Answered Yes                Question 15 Explanation - If Answered Yes




     Question 11 Explanation - If Answered Yes                Question 16 Explanation - If Answered Yes




     Question 12 Explanation - If Answered Yes                Question 17 Explanation - If Answered Yes
                                                       A payment was made to Culligan for $23.92. This was a debit card charge
                                                       made on 7/15 and guaranteed by the bank to them. They did not settle and get
                                                       it through the bank until the morning after filing. The bank deducted from the
                                                       cashiers check they gave me as they had to pay it. I had no choice in the
                                                       payment.




     Question 13 Explanation - If Answered Yes                Question 18 Explanation - If Answered Yes




     Question 14 Explanation - If Answered Yes
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Bank Accounts Reconciliation
Case Name:                      Breault Research Organization Inc
Case Number:            4:19-bk-08754-BMW
Report Date:                  07/31/19

                                                 Pre-Petition                          DIP BANK ACCOUNTS
Account Type                                      Account(s)    Operating      Other          Other      Other        Total
Last 4 Digits of Account Number                                   6379         9064            386         0

Ending Balance - Bank Statement                                     $45,660            $0          $0                  $45,660
Add: Deposits in Transit ("DIT's)                          $0            $0            $0          $0            $0         $0
Less: Outstanding Checks:                                  $0       ($3,838)           $0          $0            $0    ($3,838)
Ending Balance - Books                                     $0       $41,821            $0          $0            $0    $41,821

Prior Months' DIT's in Bank Deposits                                     $0                                                   $0
Prior Months' O/S Checks in Bank Disbursements                           $0                                                   $0
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Summary of Cash Activity for All Accounts
Case Name:                                                 Breault Research Organization Inc
Case Number:                                        4:19-bk-08754-BMW
Report Date:                                              07/31/19

                                                       Pre-Petition               DIP BANK ACCOUNTS
Account Type                                            Account(s)    Operating    Other      Other     Other    Total
Last 4 Digits of Account Number                                         6379        9064       386

Beginning Bank Statement Balance

CASH RECEIPTS - Exhibit C
  Sales/Receipts
  Accounts Receivable - Postpetition
  Other Receipts                                                      $54,687                                   $54,687
  Payments From Insiders (Excl. Loans and Capital)
  Transfers From Other Accounts                                                   $10,688    $27,737            $38,426
  Proceeds From Sale Of Assets
  Accounts Receivable - Prepetition                                   $37,475                                   $37,475
  Loans and Advances
  Capital Contributions

   TOTAL BANK DEPOSITS                                                $92,162     $10,688    $27,737            $130,587

CASH DISBURSEMENTS - Exhibit D
  Cash Withdrawals and Payments                                        -$7,716                                   -$7,716
  Operating Disbursements                                                         -$10,688   -$27,737           -$38,425
  Professional Fees - excluding reorg costs
  Other Disbursements                                                   -$317                                     -$317
  Transfers To Other Accounts                                         -$38,426                                  -$38,426
  Owner Draws/Advances
  Capital Expenditures
  Prepetition Debt Service Payments (PITI)
  Debt Service Payments (PITI)
  Reorganization Disbursements
    Attorney Fees
    Accountant Fees
    US Trustee Quarterly Fees
    Bankruptcy Court Costs
    Other Reorg Costs
  TOTAL BANK DISBURSEMENTS                                            -$46,459    -$10,688   -$27,737           -$84,884

Ending Bank Statement Balance                                         $45,703       $0         $0               $45,704

2. Summary of Cash Activity for All Accounts

Line 19. Total Opening Balance of all accounts

Total Bank Deposits, excluding transfers                              $92,162                                   $92,162
Less: Deposits in Transit - Beginning of Period
Plus: Deposits in Transit - End of Period
Line 20. Total Cash Receipts                                          $92,162                                   $92,162

Total Bank Disbursements, excluding transfers                          -$8,033    -$10,688   -$27,737           -$46,458
Less: O/S Checks Cleared - Beginning of Period
Plus: Outstanding Checks - End of Period                               -$3,838                                   -$3,838
Line 21. Total Cash Disbursements                                     -$11,871    -$10,688   -$27,737           -$50,296

Line 22. Net Cash Flow                                                $80,290     -$10,688   -$27,737           $41,865

Line 23. Cash on Hand at End of Month                                 $80,290     -$10,688   -$27,737           $41,865

Line 28. Amount paid this month for professional
fees for this case

Line 29. Amount paid for professional fees for this
case

Line 30. Amount paid this month for other
professional fees.

Line 31. Amount paid for other professional fees for
this case
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Cash Activity - Operating Account
Case Name:                                                                                                                                            Breault Research Organization Inc
Case Number:                                                                                                                                          4:19-bk-08754-BMW
Report Date:                                                                                                                                             07/31/19




                                                                                                                                                                                                                                   Operating Account Activity
                                                                                                                                                                          1             2           3             4            5            6            7              8          9                 10         11          12        13             14            15         16           17          18          19           20         21          22          23
                                                                                                                                                                                   Accounts                                                                                                        Cash                                                                                  Pre-        Post
                                                                                                                                                                                   Receivable                 Payments                   Proceeds     Accounts                                  Withdrawals Operating                Other                        Owner     Capital     Petition    Petition    Reorg -       Reorg -  Reorg - US    Reorg -
                                                                                                                                                                     Sales/Receipt   Post-       Other           From      Transfers    from Asset   Receivable     Loans and  Capital              and     Disbursmen Profession Disbursme      Transfers      Draws and Expenditur     Debt        Debt       Attorney    Accountant  Trustee       Court      Reorg -
              Category                   Date                                                  Description                                              Amount             s        Petition    Receipts       Insiders       IN           Sales     Pre-Petition   Advances Contributions       Payments        ts      al Fees      nts           Out         Advances      es        Service     Service       Fees         Fees      Fees         Costs       Other         Total
Beginning Balance                       7/16/2019

3.Other-Receipts                        7/19/2019 Deposit                                                                                              $52,395.41           $0.00      $0.00    $52,395.41        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00     $52,395.41
17.Pre-Petition-Debt-Service-Payments             Debit card PY to Culligan (PY made to Culligan on 8/15, guaranteed to them by bank, settled 7/17)       ($23.92)          $0.00      $0.00         $0.00        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00          $0.00        $0.00      $0.00     ($23.92)      $0.00       $0.00        $0.00       $0.00       $0.00       $0.00        ($23.92)
11.Operating-Disbursements                        Debit Card PY to Stamps.com (guaranteed to them on 7/16 by bank, settled 7/17)                          ($19.56)          $0.00      $0.00         $0.00        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00    ($19.56)    $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00        ($19.56)
7.Pre-Petition-Accounts-Receivable      7/19/2019 Deposit                                                                                               $8,100.00           $0.00      $0.00         $0.00        $0.00        $0.00        $0.00      $8,100.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00      $8,100.00
3.Other-Receipts                                                                                                                                            $8.62           $0.00      $0.00         $8.62        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00          $8.62
7.Pre-Petition-Accounts-Receivable      7/23/2019 Deposit                                                                                               $4,000.00           $0.00      $0.00         $0.00        $0.00        $0.00        $0.00      $4,000.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00      $4,000.00
13.Other-Disbursements                            bank fees                                                                                              ($298.39)          $0.00      $0.00         $0.00        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00      $0.00     $0.00    ($298.39)          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00       ($298.39)
3.Other-Receipts                                  Refund from Microsoft - payment must go to PC Connection instead of Microsoft                         $2,282.70           $0.00      $0.00     $2,282.70        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00      $2,282.70
7.Pre-Petition-Accounts-Receivable      7/23/2019 Deposit                                                                                              $10,500.00           $0.00      $0.00         $0.00        $0.00        $0.00        $0.00     $10,500.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00     $10,500.00
7.Pre-Petition-Accounts-Receivable      7/29/2019 Wire Cr-USD - Incoming wire UoTek                                                                     $6,375.00           $0.00      $0.00         $0.00        $0.00        $0.00        $0.00      $6,375.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00      $6,375.00
13.Other-Disbursements                            bank fees                                                                                               ($19.00)          $0.00      $0.00         $0.00        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00      $0.00     $0.00      ($19.00)         $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00        ($19.00)
7.Pre-Petition-Accounts-Receivable      7/31/2019 Remote Deposit                                                                                        $8,500.00           $0.00      $0.00         $0.00        $0.00        $0.00        $0.00      $8,500.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00      $8,500.00
10.Cash-Withdrawals-and-Payments        7/24/2019 ACH Debit Unum America Ins Prem                                                                        ($242.90)          $0.00      $0.00         $0.00        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00       ($242.90)     $0.00     $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00       ($242.90)
10.Cash-Withdrawals-and-Payments        7/24/2019 ACH Debit Humana Inc Ins PYMT                                                                        ($7,472.78)          $0.00      $0.00         $0.00        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00     ($7,472.78)     $0.00     $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00     ($7,472.78)
14.Transfers-to-Other-Accounts          7/26/2019 Miscellaneous Debit - to payroll acct                                                               ($27,692.18)          $0.00      $0.00         $0.00        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00    ($27,692.18)       $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00    ($27,692.18)
14.Transfers-to-Other-Accounts          7/26/2019 Miscellaneous Debit - to taxes acct                                                                 ($10,643.35)          $0.00      $0.00         $0.00        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00    ($10,643.35)       $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00    ($10,643.35)
14.Transfers-to-Other-Accounts          7/29/2019 Online Transfer Dr - wire transfer to Dep xxxxxx0386                                                    ($45.00)          $0.00      $0.00         $0.00        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00        ($45.00)       $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00        ($45.00)
14.Transfers-to-Other-Accounts          7/29/2019 Online Transfer Dr - wire transfer to Dep xxxxxx9064                                                    ($45.00)          $0.00      $0.00         $0.00        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00        ($45.00)       $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00        ($45.00)
                                                                                                                                                                            $0.00      $0.00         $0.00        $0.00        $0.00        $0.00          $0.00        $0.00          $0.00          $0.00      $0.00     $0.00        $0.00          $0.00        $0.00      $0.00       $0.00       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00          $0.00
Total                                                                                                                                                   $45,659.65           $0.00      $0.00    $54,686.73        $0.00        $0.00        $0.00     $37,475.00        $0.00          $0.00     -$7,715.68    -$19.56     $0.00    -$317.39     -$38,425.53        $0.00      $0.00     -$23.92       $0.00       $0.00        $0.00       $0.00       $0.00       $0.00     $45,659.65
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Summary of Cash Activity for All Accounts
Case Name:                                    Breault Research Organization Inc
Case Number:                                  4:19-bk-08754-BMW
Report Date:                                        7/31/19
Exhibit E

                                                        Post-Petition Liabilities
                                                                                                    Amount Due to
  Who is owed the money?    Date Incurred         Purpose of the Debt          When Due   Amount      Insiders

JSX Technology                07/17/19            COGS - Job related            8/16/19   $6,286
PC Connection                 07/17/19           Microsoft 365 renewal          8/16/19   $2,284
Paul McClellan                07/17/19      Hard Drive to back up BRO accts     8/16/19    $152
UPS                           07/27/19           shipping to customer           8/20/19     $15
Culligan                      07/31/19                bottled water             8/20/19    $104
GST Holdings                  07/31/19       Rent, utilities/shared services    8/22/19   $3,461




Line 24. Total Payables                                                                   $12,302        $0
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Summary of Cash Activity for All Accounts
Case Name:                                   Breault Research Organization Inc
Case Number:                                19-bk-08754-BMW
Report Date:                                    7/31/19
Exhibit F

ACCOUNTS RECEIVABLE
Who Owes You the Money                           Trade     From Insiders     Total    Due Date                        Comments
                                                                              $0
Automotive Lighting Rear Lamps Italy            $16,412                     $16,412   6/28/19
Malin Space Science Systems                     $3,600                      $3,600    7/11/19
Wuhan - Chang Chun Institute of Optics          $2,000                      $2,000    7/13/19
New Bedford Panoramex                           $7,370                      $7,370    7/25/19
Silesian University of Tech                     $4,750                      $4,750    7/28/19
Musco Sports Lighting                           $7,000                      $7,000    7/28/19
Bundesdruckerel GmbH                            $16,250                     $16,250   7/28/19
PSA Peugeot Citroen                             $3,500                      $3,500    8/10/19
Nara Institute of Science                       $1,763                      $1,763    8/11/19
Leonardo SpA-Selex ES                           $10,080                     $10,080   8/15/19
Kellogg Brown & Root                             $250                        $250     8/24/19
Stanley Electric                                $13,875                     $13,875   8/27/19
New Era Technology                               $250                        $250     8/30/19
Largan Precision Co                             $30,600                     $30,600   9/6/19
Panasonic Eco Solutions                         $4,425                      $4,425    9/8/19
Ichikoh Industries                              $8,850                      $8,850    9/8/19
SIOM                                            $12,800                     $12,800   9/9/19
Broadcom Limited Malaysia                       $2,800                      $2,800    9/16/19
Stanley Electric                                $4,425                      $4,425    9/18/19
University of Jinan                             $10,000                     $10,000   9/29/19
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
                                                                              $0
Total Accounts Receivable                      $161,000         $0         $161,000
 Less Discounts/Returns/etc.
Line 25. TOTAL RECEIVABLES                     $161,000         $0         $161,000              Must equal total Receivables in Balance Sheet
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Additonal Information
Case Name:                                           Breault Research Organization Inc
Case Number:                             9-bk-08754-BMW
Report Date:                                7/16/19

                                               Schedules
Balance Sheet                                     A&B
                                                07/16/19      07/31/19     08/31/19      09/30/19    10/31/19     11/30/19     12/31/19      01/31/20     02/29/20     03/31/20     04/30/20     05/31/20     06/30/20
Cash                                              $52,395       $41,821
Financial Assets
Accounts Receivable                              $168,903      $156,526
Receivables From Insiders                              $0
Investments                                            $0
Inventory                                              $0
Real Property - Net                                    $0
Fixed Assets - Net                                $23,138       $22,578
Property, Plant, Equipment & Vehicles - Net            $0
Intangibles and Intellectual Property
All other assets                                 $395,169      $164,307
Total Assets                                     $639,605      $385,232           $0            $0          $0           $0           $0            $0           $0           $0           $0           $0           $0

                                              Schedules D,
                                                 E&F
Pre-Petition Claims:                                   $0
  Secured Claims                                       $0
  Unsecured Claims                             $4,288,798      $636,578
  Total Pre-Petition Claims                    $4,288,798      $636,578           $0            $0          $0           $0           $0            $0           $0           $0           $0           $0           $0

Post-Petition Liabilities:
 Accounts Payable                                               $12,302
 Payables to Insiders                                                $0
 Accrued Liabilities, excluding interest                             $0
 Secured Debt                                                        $0
 Accrued Interest - Secured Debt                                     $0
 Total Post-Petition Liabilities                       $0       $12,302           $0            $0          $0           $0           $0            $0           $0           $0           $0           $0           $0

Owner Equity
 Capital Investment/Stock                        $657,103      $657,103
 Additional Paid In Capital
 Net Income - Current Year                      ($273,491)      ($39,787)
 Retained Earnings - Petition Date            ($4,211,616)   ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616)
 Retained Earnings - Post Petition
 Total Owner Equity                           ($3,828,004)   ($3,594,300) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616)

Total Liabilities and Owners Equity              $460,794    ($2,945,420) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616) ($4,211,616)
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Additional Information
Case Name:                            Breault Research Organization Inc
Case Number:                          4:19-bk-08754-BMW
Report Date:                            7/16/19

Income Statement
                                       07/31/19    08/31/19 09/30/19 10/31/19 11/30/19 12/31/19 01/31/20   02/29/20   03/31/20 04/30/20 05/31/20 06/30/20   Total
Revenues:
 Revenues                                $38,257                                                                                                             $38,257
 Cost of Revenues                       -$22,023                                                                                                            -$22,023
 Other                                                                                                                                                            $0
Gross Profit                             $16,234        $0       $0       $0       $0        $0       $0         $0        $0       $0       $0        $0    $16,234

Operating Expenses:
 Selling and Marketing                                                                                                                                            $0
 Payroll and Payroll Taxes              -$37,741                                                                                                            -$37,741
 Insider Compensation                                                                                                                                             $0
 Rent and Occupancy Costs                -$4,071                                                                                                             -$4,071
 Repairs and Maintenance                                                                                                                                          $0
 Property Taxes                               $0                                                                                                                  $0
 Insurance                               -$7,676                                                                                                             -$7,676
 Other General and Administrative        -$1,298                                                                                                             -$1,298
 Professional Fees                       -$4,675                                                                                                             -$4,675
 Other                                                                                                                                                            $0
Total Operating Expenses                -$55,460        $0       $0       $0       $0        $0       $0         $0        $0       $0       $0        $0   -$55,460

Non-Operating Expenses
  Interest Expense                            $0                                                                                                                 $0
  Gain (Loss) on Sale of Assets               $0                                                                                                                 $0
  Depreciation and Amortization            -$561                                                                                                              -$561
  Reorganization Expenses                                                                                                                                        $0
Total Non-Operating Costs                  -$561        $0       $0       $0       $0        $0       $0         $0        $0       $0       $0        $0     -$561

Net Income (Loss) Before Taxes          -$39,787        $0       $0       $0       $0        $0       $0         $0        $0       $0       $0        $0   -$39,787

Federal and State Tax Expense                                                                                                                                       $0

Net Income (Loss)                       -$39,787        $0       $0       $0       $0        $0       $0         $0        $0       $0       $0        $0   -$39,787
                                                                                                                    Year 1
                                                 07/31/19   08/31/19   09/30/19   10/31/19   11/30/19   12/31/19   01/31/20   02/29/20   03/31/20   04/30/20   05/31/20   06/30/20     Total
Operating Receipts:
   Sales/Receipts                                  $0                                                                                                                                  $0
   Accounts Receivable - Postpetition              $0                                                                                                                                  $0
   Other Receipts                                $54,687                                                                                                                             $54,687
   Payments From Insiders (Excl. Loans and Capit   $0                                                                                                                                  $0
   Transfers From Other Accounts                 $38,426                                                                                                                             $38,426
Total Operating Receipts                         $93,112      $0         $0         $0         $0         $0         $0         $0         $0         $0         $0         $0       $93,112

Operating Expenses:
   Cash Withdrawals and Payments                 ($7,716)                                                                                                                             ($7,716)
   Operating Disbursements                      ($38,425)                                                                                                                            ($38,425)
   Professional Fees - excluding reorg costs        $0                                                                                                                                   $0
   Other Disbursements                            ($317)                                                                                                                               ($317)
   Transfers To Other Accounts                  ($38,426)                                                                                                                            ($38,426)
Total Operating Expenses                        ($84,884)     $0         $0         $0         $0         $0         $0         $0         $0         $0         $0         $0       ($84,884)

Operating Cash Flow (Deficit)                    $8,229       $0         $0         $0         $0         $0         $0         $0         $0         $0         $0         $0       $8,229

Non-Operating Receipts:
  Proceeds from Sales of Assets                   $0                                                                                                                                   $0
  Pre-Petition Accounts Receivable              $37,475                                                                                                                              $37,475
  Loans and Advances                              $0                                                                                                                                   $0
  Capital Contributions                           $0                                                                                                                                   $0
Total Non-Operating Receipts                    $37,475       $0         $0         $0         $0         $0         $0         $0         $0         $0         $0         $0       $37,475

Non Operating Disbursements:
   Owner Draws/Advances                            $0                                                                                                                                  $0
   Capital Expenditures                            $0                                                                                                                                  $0
   Prepetition Debt Service Payments (PITI)        $0                                                                                                                                  $0
   Debt Service Payments (PITI)                    $0                                                                                                                                  $0
   Reorganization Disbursements
      Attorney Fees                                $0                                                                                                                                  $0
      Accountant Fees                              $0                                                                                                                                  $0
      US Trustee Quarterly Fees                    $0                                                                                                                                  $0
      Bankruptcy Court Costs                       $0                                                                                                                                  $0
      Other Reorg Costs                            $0                                                                                                                                  $0
Total Non-Operating Disbursements                  $0         $0         $0         $0         $0         $0         $0         $0         $0         $0         $0         $0         $0

Non-Operating Cash Flow (Deficit)               $37,475       $0         $0         $0         $0         $0         $0         $0         $0         $0         $0         $0       $37,475

Cash Flow (Deficit)                             $45,704       $0         $0         $0         $0         $0         $0         $0         $0         $0         $0         $0       $45,704
Accumulated Cash Flow (Deficit)                 $45,704     $45,704    $45,704    $45,704    $45,704    $45,704    $45,704    $45,704    $45,704    $45,704    $45,704    $45,704

Cash Balance                                    $45,704     $45,704    $45,704    $45,704    $45,704    $45,704    $45,704    $45,704    $45,704    $45,704    $45,704    $45,704
                  Breault Research Organization Inc (Debtor in Possession)
                                                         BALANCE SHEET
                                                          As of July 31, 2019


                                                                                                    TOTAL
ASSETS
 Current Assets
 Bank Accounts
  111240 Alliance Bank of Arizona checking                                                        41,821.46
  111241 Alliance Bank - Payroll Acct                                                                  0.00
  111242 Alliance Bank - Taxes Account                                                                 0.00
 Total Bank Accounts                                                                             $41,821.46
 Accounts Receivable
  112100 Accounts Receivable - Trade                                                             160,999.85
 Total Accounts Receivable                                                                      $160,999.85
 Other Current Assets
  112190 Allowance for Bad Debts                                                                  -6,005.00
  113110 Receivable - Employee/Other                                                               1,531.23
  119210 A/P - Trade Deposits                                                                     33,743.50
  151210 Prepaid Insurance - Business                                                             13,379.95
  151250 Prepaid Insurance - Workers comp                                                           467.69
  151410 Prepaid Postage                                                                              67.72
  151630 Prepaid Subcontract work                                                                 23,805.00
  151810 Prepaid Tradeshow                                                                         8,018.38
  151910 Prepaid Expenses - Other                                                                  9,763.55
 Total Other Current Assets                                                                      $84,772.02
 Total Current Assets                                                                           $287,593.33
 Fixed Assets
 175100 Furniture & Fixtures                                                                      91,865.21
 175500 Test Equipment & Tools                                                                   327,565.27
 175600 Computers & Accessories                                                                  206,120.08
 175700 Computer Software                                                                         51,628.62
 176100 A/D-Furniture & Fixtures                                                                 -91,865.21
 176500 A/D-Test Equipment & Tools                                                              -317,639.59
 176600 A/D-Computer & Accessories                                                              -195,643.37
 176700 A/D-Computer Software                                                                    -49,453.45
 Total Fixed Assets                                                                              $22,577.56
 Other Assets
 181010 Trademarks                                                                                18,471.00
 185010 Cash Value of Life Insurance                                                              53,003.02
 185100 Deposits                                                                                   1,142.00
 185200 Patent Fees                                                                                2,445.00
 Total Other Assets                                                                              $75,061.02
TOTAL ASSETS                                                                                    $385,231.91

LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable


                                        Accrual Basis Tuesday, August 20, 2019 12:02 AM GMT-7          1/2
                                                                                                   TOTAL
   211000 Accounts Payable (A/P)                                                                12,301.91
  Total Accounts Payable                                                                       $12,301.91
  Other Current Liabilities
   212510 401K W/H Payable - Regular                                                                 0.00
   212520 Undistributed Section 125 W/H                                                          -2,227.50
   212530 Optional Ins-W/H payable                                                                -666.15
   214200 Accrued Vacations                                                                      5,609.95
   216630 Notes Payable - Insurance Premium                                                      4,430.63
   217320 DEFERRED MAINTENANCE REVENUE                                                         346,951.01
   217340 Deferred Revenue                                                                     282,427.85
   217430 COBRA Insurance                                                                            8.45
   217500 Suspense Acccount                                                                         43.48
  Total Other Current Liabilities                                                             $636,577.72
 Total Current Liabilities                                                                    $648,879.63
 Total Liabilities                                                                            $648,879.63
 Equity
 300100 Preferred Stock - Series A                                                             500,000.00
 300200 Common Stock                                                                            11,534.93
 301000 Capital Contribs-Excess of PAR                                                         196,151.53
 305000 Treasury Stock                                                                          50,584.00
 320100 Retained Earnings
 Opening Balance Equity                                                                      -1,155,487.17
 Net Income                                                                                    133,568.99
 Total Equity                                                                                $ -263,647.72
TOTAL LIABILITIES AND EQUITY                                                                  $385,231.91




                                     Accrual Basis Tuesday, August 20, 2019 12:02 AM GMT-7            2/2
Breault Research Organization Inc (Debtor in Possession)
                              PROFIT AND LOSS
                                 July 17-31, 2019


                                                                        TOTAL
         Income
          401000 ES Revenue                                             250.00
          421100 SOFTWARE SALE - ASAP                                 13,950.00
          421900 Software Sale - Other                                  250.00
          424100 SOFTWARE MAINTENANCE-                                28,335.51
          ASAP
          424125 Software Maintenance - APEX                            998.01
          424900 Software Maintenance-Other                             804.52
          429500 Software Sales Discounts                             -6,334.16
          460200 Interest Income                                           3.13
          460800 Other Income - Miscellaneous                              0.17
         Total Income                                            $38,257.18
         Cost of Goods Sold
          481000 Direct Labor                                          8,198.86
          481500 Direct Fringe Benefits                                1,238.27
          482500 Direct Postage & Freight                                14.66
          483100 Direct Consulting                                    12,571.00
         Total Cost of Goods Sold                                $22,022.79
         GROSS PROFIT                                            $16,234.39
         Expenses
          501010 Administrative Labor                                 28,949.36
          501310 Taxable Benefits                                        70.00
          501420 Vacation Time                                         5,609.95
          502010 FICA-Social Security                                  2,422.69
          502020 FICA-Medicare                                          566.61
          502180 SUTA Taxes - OR                                           8.78
          502200 Workers Compensation                                   113.14
          502300 Health Insurance                                      6,901.89
          502400 Life & Ad&D Insurance                                  102.00
          502500 Short Term Disability Insurance                        140.90
          502990 Contra - Finge Benefits                              -1,238.27
          513120 COMMISSIONS-OUTSIDE REPS                              4,675.00
          522210 General Liability Insurance                           1,769.51
          523110 Building Lease/Rent                                   2,405.00
          527720 Outside Printing Services                               65.00
          529310 Break Room supplies & Beverages                        104.46
          529710 Expendable Equipment (less then                        152.17
          $500)
          531010 Bank Charges & Fees                                    407.39
          531050 Postage                                                 19.56
          531720 Telephone                                              609.87
          531820 Licenses & Fees                                        542.30
          531850 Utilities                                             1,056.35
          531880 Sales & Use Tax                                           6.73


              Accrual Basis Tuesday, August 20, 2019 12:03 AM GMT-7               1/2
                                                               TOTAL
Total Expenses                                          $55,460.39
NET OPERATING INCOME                                   $ -39,226.00
Other Expenses
 525310 Depreciation - Equipment                               560.59
Total Other Expenses                                          $560.59
NET OTHER INCOME                                             $ -560.59
NET INCOME                                             $ -39,786.59




     Accrual Basis Tuesday, August 20, 2019 12:03 AM GMT-7               2/2
8/18/2019



                                                                Breault Research Organization Inc

                                                  111240 Alliance Bank of Arizona checking, Period Ending 07/31/2019

                                                                      RECONCILIATION REPORT

                                                                       Reconciled on: 08/18/2019

                                                                   Reconciled by: lindaj@breault.com

 Any changes made to transactions after this date aren't included in this report.


 Summary                                                                                                                                         USD


 Statement beginning balance                                                                                                                     0.00
 Checks and payments cleared (9)                                                                                                           -46,458.60
 Deposits and other credits cleared" (11)..                                                                                                 92,118.25
 Statement ending balance                                                                                                                  45,659.65

 Uncleared transactions as of 07/31/2019.                                                                                                  -3,838.19
 Register balance as of 07/31/2019                                                                                                         41,821.46
 Cleared transactions after 07/31/2019                                                                                                          .0.00




 Details


 Checks and payments cleared (9)


 DATE                              TYPE                             REF NO.                         PAYEE                             AMOUNT (USD)

 07/22/2019                        Bill Payment                    8894                            Unum                                      -242.90
 07/22/2019                       Transfer                                                                                                 -10,643.35
 07/22/2019                       Transfer                                                                                                -27,692.18
 07/22/2019                        Bill Payment                    8896                            Humana                                   -7,472.78
 07/23/2019                        Expense                         072319                          Pacific Premier Bank                      -121.19
 07/23/2019                        Expense                         07232019                        Pacific Premier Bank                      -177.20
 07/26/2019                       Transfer                                                                                                     -45.00
 07/26/2019                       Transfer                                                                                                    -45.00
 07/29/2019                       Expense                          072919                          Alliance Bank Of Arizona                   -19.00


 Total                                                                                                                                   -46,458.60



 Deposits and other credits cleared (11)


 DATE                             TYPE                             REF NO.                         PAYEE                              AMOUNT (USD)

 07/17/2019                       Receive Payment                  10060485                        Breault Research Organ izatio...        52,351.93
 07/19/2019                       Receive Payment                  46551                           Malin Space Science Systems              8,100.00
 07/19/2019                       Receive Payment                  163315                          Rudolph Technologies, Inc               10,500.00
 07/19/2019                       Deposit                                                          Kit Cheong                                   8.45
 07/19/2019                       Deposit                                                          Kit Cheong                                   0.17
 07/23/2019                       Receive Payment                                                  Chang Chun Institute of Optics           4,000.00
 07/23/2019                       Deposit                                                          Microsoft                                  181.72
 07/23/2019                       Deposit                                                          Microsoft                                2,100.98
 07/29/2019                       Receive Payment                  19484 -ck#1 057602              North American Lighting                  8,500.00
 07/29/2019                       Receive Payment                                                  Lite-On Semiconductor Corp               3,112.50
 07/29/2019                       Receive Payment                                                  Excellence Optoelectronics Inc.          3,262.50


Total                                                                                                                                    92,118.25



Additional Information


 Uncleared checks and payments as of 07/31/201 9


 DATE                             TYPE                             REF NO.                         PAYEE                              AMOUNT (USD)

07/22/2019                        Bill Payment                     29327                           GST Holdings LLC                          -609.87
07/23/2019                        Bill Payment                    29325                            Prescott Printing Services                 -70.66
07/31/2019                        Bill Payment                    29326                            Internal Revenue Service                   -74.00
07/31/2019                        Bill Payment                    8895                             Ascensus Trust                          -3,083.66
Alliance Bank
                               of ARIZONA
Alliance Bank of Arizona, a division of Western Alliance Bank.
Member FDIC.

PO Box 26237 • Las Vegas, NV 89126-0237
Return Service Requested                                                                     Last statement: July 19, 2019
                                                                                             This statement: July 31, 2019
                                                                                             Total days in statement period: 13
BREAULT RESEARCH ORGANIZATION INC
CH 11 DIP CASE #4:19-BK-08754-BMW
GENERAL ACCOUNT
                                                                                             Page 1 of 2
2175 E VALENCIA RD# 125                                                                      XXXXXX6379
TUCSON AZ 85706-5812                                                                         (0)

                                                                                             Direct inquiries to:
                                                                                             877-273-2265

                                                                                             Alliance Bank Of Arizona
                                                                                             200 S Craycroft Road
                                                                                             Tucson AZ 8571 1




                        PLEASE NOTE: OUR ATMS WILL NO LONGER BE AVAILABLE AFTER 3:00 P.M.                             ON
                       WEDNESDAY,    JULY    31, 2019. ACCESS   YOUR  FUNDS   THROUGH   A
                       SURCHARGE-FREE ATM BY VISITING WWW.MONEYPASS.COM FOR A LOCATION.
                       DEPOSITS CAN BE MADE A T ONE OF OUR BRANCHES OR THROUGH OUR MOBILE
                       BANKING APPLICA TION.




Analyzed Business Checking

                       Account number                            XXXXXX6379    Beginning balance               $0.00
                       Low balance                                $30,893.65   Total additions             91,800.86
                       Average balance                            $51,531.18   Total subtractions          46,141.21
                       Avg collected balance                         $35,657   Ending balance              $45,659.65



          DEBITS
                       Date            Description                                                         Subtractions
                       07-24         ' ACH Debit                                                               242.90
                                         UNUM AMERICA INS. PREM.
                                         REF*001 502802* *UUS*002\
                       07-24         ' ACH Debit                                                             7,472.78
                                         HUMANA, INC. INS PYMT 190724
                       0 7-26          Miscellan e o us Debit        _                                     10,643.35
                       07-26           Miscellaneous Debit                                                 27,692.18
                       07-29         ' Online Transfer Dr                                                           45.00
                                         REF 2101021 L FUNDS TRANSFER TO DEP XXXXXX0386
                                         FROM WIRE TRANSFER FEE
                       07-29         ' Online Transfer Dr                                                       45.00
                                         REF 2101023L FUNDS TRANSFER TO DEP XXXXXX9064
                                         FROM WIRE FEE
      BREAULT RESEARCH ORGANIZATION INC                                            Page 2 of 2
      July 31, 2019                                                             XXXXXX6379




CREDITS
      Date      Description                                                           Additions
      07-19     Deposit                                                              8,108.62
      07-19     Deposit                                                            52,351.93
      07-23      Deposit                                                            5,984.31
      07-23      Deposit                                                           10,500.00
      07-29    * Wire Cr-Usd                                                        6,356.00
                 INCOMING WIRE ORG UOTEK CO., LTD.;REF ALLU9RT02087
                 ;WIRE/IN - 20192100037500
      07-31    ' Remote Deposit                                                      8,500.00



DAILY BALANCES
      Date                     Amount   Date               Amount     Date                   Amount
      07-19               60,460.55     07-24          69,229.18      07-29            37,159.65
      07-23               76,944.86     07-26          30,893.65      07-31            45,659.65



OVERDRAFT/RETURN ITEM FEES

                                                       Total for                 Total
                                                      this period             year-to-date

          Total Overdraft Fees                            $0.00                     $0.00

          Total Returned Item Fees                        $0.00                     $0.00




                      Thank you for banking with Alliance Bank Of Arizona
8/18/2019


                                                                Breault Research Organization Inc

                                                   111241 Alliance Bank - Payroll Acct, Period Ending 07/31/2019


                                                                        RECONCILIATION REPORT

                                                                        Reconciled on: 08/18/2019

                                                                   Reconciled by: lindaj@breault.com

 Any changes made to transactions after this date aren't included in this report.


 Summary                                                                                                                                  USD


 Statement beginning balance                                                                                                             0.00
 Checks and payments cleared (4)                                                                                                   -27,737.18
 Deposits and other credits cleared (2).                                                                                           ...27,737.18
 Statement ending balance.                                                                                                                0.00

 Register balance as of 07/31/2019                                                                                                        .0.00




 Details


 Checks and payments cleared (4)


 DATE                             TYPE                              REF NO.                         PAYEE                      AMOUNT (USD)

 07/22/2019                       Journal                           1                                                              -23,631.65
 07/22/2019                       Expense                                                           Alliance Bank Of Arizona           -45.00
 07/22/2019                       Journal                           1                                                                 -316.07
 07/22/2019                       Journal                           1                                                               -3,744.46


 Total                                                                                                                           -27,737.18


 Deposits and other credits cleared (2)


 DATE                             TYPE                              REF NO.                         PAYEE                      AMOUNT (USD)

 07/22/2019                       Transfer                                                                                          27,692.18
 07/26/2019                      Transfer                                                                                               45.00


 Total                                                                                                                            27,737.18




                                                                                                                                            1/1
Alliance Bank
                               of    ARIZONA

Alliance Bank of Arizona, a division of Western Alliance Bank,
Member FDIC.

PO Box 26237 • Las Vegas, NV 89126-0237
Return Service Requested                                                                      Last statement: July 19, 201 9
                                                                                              This statement: July 31, 2019
                                                                                              Total days in statement period: 13
BREAULT RESEARCH ORGANIZATION INC
CH 11 DIP CASE #4: 1 9-BK-08754-BMW
PAYROLL ACCOUNT
                                                                                              Page 1 of 2
2175 E VALENCIA RD# 125                                                                       XXXXXX0386
TUCSON AZ 85706-5812                                                                          (0)


                                                                                              Direct inquiries to:
                                                                                              877-273-2265

                                                                                              Alliance Bank Of Arizona
                                                                                              200 S Craycroft Road
                                                                                              Tucson AZ 8571 1




                        PLEASE NOTE: OUR ATMS WILL NO LONGER BE AVAILABLE AFTER 3:00 P.M. ON
                       WEDNESDAY,    JULY    31, 2019. ACCESS   YOUR  FUNDS   THROUGH   A
                       SURCHARGE-FREE ATM BY VISITING WWW.MONEYPASS.COM FOR A LOCATION.
                       DEPOSITS CAN BE MADE A T ONE OF OUR BRANCHES OR THROUGH OUR MOBILE
                       BANKING APPL/CA T/ON.




Business Checking

                       Account number                            XXXXXX0386    Beginning balance                 $0.00
                       Low balance                                   $-45.00   Total additions               27,737.1 8
                       Average balance                               $-10.38   Total subtractions            27,737.1 8
                       Avg collected balance                            $-10   Ending balance                      $.00



          DEBITS
                       Date            Description                                                          Subtractions
                       07-26         ' Wire Dr Usd                                                           27,692.1 8
                                         OUTGOING WIRE BNF ADP TAX SERVICE INC;REF ;WIRE/0U
                                         T- 20192070440100
                       07-26         ' Direct S/C                                                                    45.00
                                         DOM WIRE OUT FEE




         CREDITS
                       Date            Description                                                             Additions
                       07-26           Miscellaneous Credit                                                 27,692.18
                       07-29         ' Online Transfer Cr                                                            45.00
                                         REF 2101021 L FUNDS TRANSFER FRMDEP XXXXXX6379
                                         FROM WIRE TRANSFER FEE
      BREAULT RESEARCH ORGANIZATION INC                                      Page 2 of 2
      July 31, 2019                                                        XXXXXX0386




DAILY BALANCES
      Date                Amount    Date                Amount   Date                    Amount
      07-26                -45.00   07-29                 0.00



OVERDRAFT/RETURN ITEM FEES


                                                    Total for                Total
                                                   this period            year-to-date

        Total Overdraft Fees                            $0.00                   $0.00

        Total Returned Item Fees                        $0.00                   $0.00




                    Thank you for banking with Alliance Bank Of Arizona
8/18/2019



                                                                 Breault Research Organization Inc

                                                   111242 Alliance Bank - Taxes Account, Period Ending 07/31/2019

                                                                         RECONCILIATION REPORT

                                                                         Reconciled on: 08/18/2019

                                                                    Reconciled by: lindaj@breault.com

  Any changes made to transactions after this date aren't included in this report.


  Summary                                                                                                                                  USD


  Statement beginning balance                                                                                                              .0.00
  Checks and payments cleared (2)                                                                                                   -10,688.35
  Deposits and other credits cleared (2).                                                                                           ...10,688,35
 Statement ending balance                                                                                                                  0.00


  Register balance as of 07/31/2019.                                                                                                       0.00




 Details


 Checks and payments cleared (2)


  DATE                             TYPE                              REF NO.                         PAYEE                      AMOUNT (USD)

 07/22/2019                        Journal                           1                                                              -10,643.35
 07/22/2019                        Expense                                                           Alliance Bank Of Arizona           -45.00


 Total                                                                                                                            -10,688.35


 Deposits and other credits cleared (2)


 DATE                              TYPE                              REF NO.                         PAYEE                      AMOUNT (USD)

 07/22/2019                        Transfer                                                                                          10,643.35
 07/26/2019                        Transfer                                                                                              45.00


 Total                                                                                                                             10,688.35




                                                                                                                                              1/1
Alliance Bank
                               of ARIZONA

Alliance Bank of Arizona, a division of Western Alliance Bank.
Member FDIC.

PO Box 26237 • Las Vegas, NV 89126-0237
Return Service Requested                                                                      Last statement: July 19, 2019
                                                                                              This statement: July 31, 2019
                                                                                              Total days in statement period: 13
BREAULT RESEARCH ORGANIZATION INC
CH 11 DIP CASE #4:1 9-BK-08754-BMW
                                                                                              Page 1 of 2
TAX ACCOUNT
2175 E VALENCIA RD# 125                                                                       XXXXXX9064
TUCSON AZ 85706-5812                                                                          (0)

                                                                                              Direct inquiries to:
                                                                                              877-273-2265

                                                                                              Alliance Bank Of Arizona
                                                                                              200 S Craycroft Road
                                                                                              Tucson AZ 8571 1




                        PLEASE NOTE: OUR ATMS WILL NO LONGER BE AVAILABLE AFTER 3:00 P.M. ON
                        WEDNESDAY,    JULY  31, 2019.   ACCESS   YOUR  FUNDS    THROUGH    A
                        SURCHARGE-FREE ATM BY VISITING WWW.MONEYPASS.COM FOR A LOCATION.
                        DEPOSITS CAN BE MADE A T ONE OF OUR BRANCHES OR THROUGH OUR MOBILE
                        BANKING APPL/CA TION.




Business Checking

                       Account number                            XXXXXX9064    Beginning balance                 $0.00
                       Low balance                                   $-45.00   Total additions               10,688.35
                       Average balance                               $-10.38   Total subtractions            10,688.35
                       Avg collected balance                            $-10   Ending balance                         $.00



          DEBITS
                       Date            Description                                                          Subtractions
                       07-26         ' Wire Dr Usd                                                           10,643.35
                                         OUTGOING WIRE BNF ADP TAX SERVICE INC;REF ;WIRE/0U
                                         T- 20192070498700
                       07-26         ' Direct S/C                                                                    45.00
                                         DOM WIRE OUT FEE




         CREDITS
                       Date            Description                                                             Additions
                       07-26           Miscellaneous Credit                                                  10,643.35
                       07-29         ' Online Transfer Cr                                                        45.00
                                         REF 2101023L FUNDS TRANSFER FRMDEP XXXXXX6379
                                         FROM WIRE FEE
      BREAULT RESEARCH ORGANIZATION INC                                      Page 2 of 2
      July 31, 2019                                                        XXXXXX9064




DAILY BALANCES
      Date                Amount    Date                Amount   Date                    Amount
      07-26                -45.00   07-29                 0.00



OVERDRAFT/RETURN ITEM FEES


                                                    Total for                Total
                                                   this period            year-to-date

        Total Overdraft Fees                            $0.00                   $0.00

        Total Returned Item Fees                        $0.00                   $0.00




                    Thank you for banking with Alliance Bank Of Arizona
